Vaughn, J.
 There are no exceptions in this record. The Court ordinarily will not consider questions not properly presented by objections duly made and exceptions duly entered. Exceptions which appear nowhere in the record except under the purported assignment of error will not be considered. Nevertheless, the appeal itself will be considered as an exception to the judgment presenting the face of the record for review. 1 Strong, N.C. Index 2d, Appeal and Error, § 24, p. 146.
 We have carefully reviewed the record and duly considered the brief filed by defendant’s court-appointed attorney. In this State a convicted defendant, released on probation, is entitled to notice and a hearing on the issue of whether he has broken the conditions of probation, before the probation can be revoked. The record discloses that the defendant was duly served with notice as provided by G.S. 15-200.1 Each of Judge Seay’s orders revoking probation *395recited: “THIS CAUSE coming on to be heard, and being heard . . . the defendant being in court in person, and being represented by counsel, . . .” The judge had before him a verified report of the probation officer stating in detail alleged violations of the conditions of probation by defendant. The report was competent evidence. State v. Duncan, 270 N.C. 241, 154 S.E. 2d 53. The detailed findings of fact by the trial judge clearly support the judgment entered. We hold, therefore, that no error appears on the face of the record before us.
Affirmed.
Mallakd, C.J., and Moheis, J., concur.